

116 SRES 658 ATS: Calling for a free, fair, and transparent presidential election in Belarus taking place on August 9, 2020, including the unimpeded participation of all presidential candidates.
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 658IN THE SENATE OF THE UNITED STATESJuly 27, 2020Mr. Durbin (for himself, Mr. Cardin, Mr. Rubio, Mrs. Shaheen, Mr. Leahy, Mr. Markey, and Mr. Udall) submitted the following resolution; which was referred to the Committee on Foreign RelationsAugust 5, 2020Committee discharged; considered and agreed toRESOLUTIONCalling for a free, fair, and transparent presidential election in Belarus taking place on August 9, 2020, including the unimpeded participation of all presidential candidates.Whereas long-term president Alyaksandr Lukashenko has ruled Belarus as an undemocratic dictatorship since the first presidential election in Belarus in 1994 and is running for a sixth term in office;Whereas the presidential elections in Belarus have been neither free nor fair and have been rejected by the international community as not meeting minimal electoral standards; Whereas Belarus abolished presidential term limits in a referendum in 2004, and Lukashenko affirmed in November 2019 that he plans to run again in 2025; Whereas, in the most recent 2010 and 2015 presidential elections, Lukashenko arbitrarily disqualified or jailed key opponents ahead of and after the elections; Whereas, in March 2011, the United States Senate unanimously passed a resolution condemning the Belarusian elections as illegitimate and calling on the Belarusian regime to immediately release all political prisoners; Whereas, according to the Department of State 2019 Country Report on Human Rights Practices for Belarus, Lukashenko has consolidated his rule over all institutions since his first term as president and undermined the rule of law through authoritarian means, including manipulated elections and arbitrary decrees, such that all subsequent presidential elections fell well short of international standards; Whereas the law of Belarus provides citizens the ability to choose their government in free and fair periodic elections held by secret ballot and based on universal and equal suffrage, but the Government of Belarus has consistently denied citizens that ability; Whereas flawed referendums in 1996 and 2004 amended the Constitution of Belarus to broaden the powers of Lukashenko, extend his term in office, and remove presidential term limits; Whereas appearances by opposition politicians on state media have historically been limited and such restrictions have been strongly criticized by the Office for Democratic Institutions and Human Rights of the Organization for Security and Co-operation in Europe (OSCE/ODIHR), which has not recognized any elections in Belarus as free and fair since 1995;Whereas authorities in Belarus routinely impede the activities and legal status of opposition political parties by refusing to register them, while allowing approximately 6 largely inactive but officially registered pro-Lukashenko political parties to operate freely; Whereas the Central Election Commission of Belarus (CVK) disqualified the majority of potential candidates from the upcoming August 9, 2020, presidential election for politically motivated purposes; Whereas, on June 30, 2020, the Central Election Commission barred Valery Tsepkalo, a former Ambassador to the United States and First Deputy Minister of Foreign Affairs and one of the major challengers to Lukashenko, from running in the presidential election; Whereas, on May 6, 2020, popular blogger Syarhey Tsikhanouski was arrested and jailed for 15 days prior to a rally he had planned for May 9, 2020, to challenge the decision by Lukashenko to hold a Victory Day military parade despite the coronavirus pandemic; Whereas, between May 6 and June 16, 2020, courts in Belarus convicted 97 individuals as part of a new wave of political persecution for illegal protesting and sentenced those individuals to various terms of detention for a total of 1,246 days, while 105 individuals were fined a total of 90,000 rubles, approximately 40,000 United States dollars; Whereas, on May 15, 2020, the Central Election Commission rejected the registration documents submitted by Tsikhanouski for his candidacy for the presidential election; Whereas, on May 19, 2020, the Central Election Commission rejected the candidacy of opposition politician Mikalay Statkevich, who previously challenged Lukashenko in 2010 and was incarcerated for 4 years and 8 months for protesting the disputed election, allegedly on the basis of his criminal record;Whereas Statkevich was subsequently sentenced on June 1, 2020, to 15 days in jail for taking part in an unauthorized opposition event in Minsk to collect signatures for his candidacy, was sentenced to another 15 days on June 15, 2020, and still remains incarcerated as of July 27, 2020; Whereas, on May 22, 2020, Human Rights Watch reported that between May 6 and 13, 2020, authorities in Belarus arbitrarily arrested over 120 peaceful protesters, opposition bloggers, journalists, and other critics of the government in 17 cities, including Youth Block movement activists concerned about human rights and rule of law in Belarus, which is particularly disturbing in light of the COVID–19 pandemic; Whereas, on May 29, 2020, Tsikhanouski was arrested again in Hrodna while collecting signatures for the presidential candidacy of his spouse, Svyatlana Tsikhanouskaya, who is running in his stead, and Tsikhanouski was subsequently charged with the organization and preparation of actions that severely violated public order; Whereas, on May 31, 2020, Belarusian human rights group Viasna (Spring) reported that 50 opposition activists were arrested by police while they were gathering signatures to allow opponents to participate in the presidential election; Whereas, on June 8, 2020, Paval Sevyarynets, co-chairman of the opposition Belarusian Christian Democratic Party, was sentenced to 15 days in jail for supporting independent presidential candidates in rallies in Minsk on June 7, 2020, and subsequently, on July 8, 2020, was sentenced to a fifth consecutive 15-day jail term; Whereas, on June 18, 2020, authorities arrested potential presidential challenger Viktar Babaryka and his son, Eduard, who heads his presidential campaign; Whereas, on June 19, 2020, the European Union issued a statement calling on the Government of Belarus to immediately release Babaryka and his son and called for an impartial investigation into the arrests; Whereas, according to the Belarusian Association of Journalists, on June 19, 2020, police officers detained at least 14 journalists, including Radio Free Europe/Radio Liberty (RFE/RL) reporter Alyaksandra Dynko and cameraperson Andrey Rabchyk, who were covering protests against the efforts of Lukashenko to undermine the electoral process; Whereas, on June 19, 2020, the United States Embassy in Minsk urged the Government of Belarus to uphold its international commitments to respect fundamental freedoms; Whereas, according to the Committee to Protect Journalists, over 3 days starting on June 25, 2020, authorities arrested several bloggers, including Ihor Losik, Serhei Petrukhin, Aleksandr Kabanau, Volodimir Neronski, Aleksandr Andreyev, Volodimir Tsiganovich, and Serhei Sparish, a move Amnesty International said represents a full-scale purge of dissenting voices; Whereas, on June 24, 2020, Representative Alcee L. Hastings, Chairman of the Commission on Security and Cooperation in Europe (commonly known as the Helsinki Commission), released a statement noting that Belarusian authorities have made it impossible to hold free and fair elections by arresting and intimidating presidential candidates, journalists, and activists in the early stages of campaigning, and moreover, that [t]here can be no free choice when the system is rigged in favor of the incumbent, and called upon Lukashenko to order the release of those who have been detained for political reasons and allow real political competition in Belarus; Whereas, on June 29, 2020, Amnesty International issued a statement condemning that [t]here is no safe environment for political debate in Belarus, and there is a growing crackdown on human rights in the context of the forthcoming election, and moreover, [o]pposition candidates along with their supporters are smeared, targeted and incarcerated under trumped-up charges, with women particularly targeted; Whereas, on July 3, 2020, in a statement commemorating the Independence Day of Belarus, Secretary of State Mike Pompeo urged the government of Belarus to do everything in its power to ensure the upcoming elections are free and fair, including the right of a diverse range of candidates to participate in the campaign, the right of citizens to assemble peacefully and speak freely, and open and fair ballot counting; Whereas, on July 14, 2020, the Central Election Commission ultimately approved only 5 candidates to run in the presidential election, namely, Lukashenko, Andrey Dzmitryyeu, Hanna Kanapatskaya, Syarhey Cherachan, and Tsikhanouskaya; Whereas, on July 14, 2020, during protests over the unjustified disqualification of several presidential candidates, authorities used unnecessary and excessive force to detain at least 220 individuals across the country; Whereas, on July 14, 2020, authorities detained at least 17 journalists covering protests in Minsk, Brest, and Homel, including Katsiaryna Andreeva (and Ihar Ilyash when he sought her release) with Poland-registered broadcaster Belsat TV, Danil Palyanski with independent news website Pershiy Region, Artsiom Liava with independent news website Novy Chas, Aliaksei Sudnikau and Usevalad Zarubin with independent news website Tut.by, blogger Anatoly Chilik, Andy Smythe with BBC, Mikhail Ilyin and Artsiom Mayorau with Polish broadcaster Euroradio, and Ales Piletski and Andrey Rabchyk with RFE/RL; Whereas, on July 15, 2020, at least 2,000 people lined up to file complaints with the Central Election Commission for denying the candidacy registrations of Babaryka and Tsapkalo, and authorities detained another 16 people, including RFE/RL correspondent Anton Trofimovich and BelaPAN correspondent Violeta Savchyts; Whereas, on July 15, 2020, Amnesty International issued a statement in response to the arrest of protesters in Minsk on July 14, 2020, stating that [a]nyone detained simply for peacefully protesting in Minsk, or other cities, is a prisoner of conscience, and must be immediately and unconditionally released; andWhereas, on July 22, 2020, the Central Election Commission announced it will severely limit the number of observers during early voting and on election day: Now, therefore, be itThat the Senate—(1)condemns the politically motived arrest and imprisonment of opposition candidates in Belarus, including Syarhey Tsikhanouski, Viktar Babaryka, and Mikalay Statkevich, and calls for their immediate release and ability to compete in the August 9, 2020, presidential election in Belarus; (2)condemns the arbitrary disqualification by the Central Election Commission of Belarus of the majority of the potential candidates for the August 9, 2020, presidential election;(3)condemns the crackdown on and arbitrary arrests of peaceful protesters, opposition party members, human rights activists, and independent media by authorities in Belarus; (4)stands in solidarity with the people of Belarus, including human rights defenders, bloggers, and journalists, who are exercising their right to freedom of assembly, freedom of expression, and rule of law; and(5)calls on Belarus to hold free, fair, and inclusive presidential elections on August 9, 2020, that meet international standards and include credible international election monitoring.